Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (this “Release”) is made by and between
EDWARD M. KRELL (“Employee”) and DESTINATION MATERNITY CORPORATION f/k/a Mothers
Work, Inc. (the “Company”).

WHEREAS, Employee has voluntarily resigned his employment with the Company; and

WHEREAS, upon such a voluntary termination of employment by Employee, Employee
would not otherwise be entitled to any severance benefits pursuant to the Third
Amended and Restated Employment Agreement by and between the Company and
Employee dated March 6, 2012 (the “Agreement”); and

WHEREAS, the Company in recognition of Employee’s service to the Company and to
obtain a release from Employee, the Company, subject to Employee’s execution and
non-revocation of this Release, has agreed to pay Employee certain amounts and
to provide him with certain rights and benefits as if Employee were terminated
by the Company without Cause (as such term is defined in the Agreement) and
which are set forth under paragraph 2(B) of the Agreement.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1. Resignation and Consideration.

1.1. Effective immediately, Employee hereby resigns from any and all officer and
director positions with the Company and with each of the Company’s subsidiaries
and affiliates.

1.2. Employee acknowledges that: (i) (A) the payments, rights and benefits set
forth in paragraph 2(B) of the Agreement, (B) payment of Employee’s legal fees
to Morgan Lewis to negotiate this Agreement, which shall be capped at $10,000,
and (C) the ability to net exercise his outstanding stock options directly
through the Company via one or more immaculate cashless exercises at Employee’s
discretion, which the Company has agreed to pay or provide to Employee in
connection with his resignation, constitute full settlement of all his rights
under the Agreement, (ii) he has no entitlement under any other severance or
similar arrangement maintained by the Company, (iii) except as otherwise
provided specifically in this Release, the Company does not and will not have
any other liability or obligation to Employee and (iv) any payments that are
otherwise due to Employee under paragraph 2(B)(1) and paragraph 2(B)(4), within
the first six months following Employee’s separation of service, will, as set
forth in paragraph 3 of the Agreement and as required under Section 409A of the
Internal Code of 1986, as amended, be deferred without interest and paid to
Employee in a lump sum immediately following such six month period. Employee
further acknowledges that, in the absence of his execution of this Release, the
benefits and payments specified in subparagraph 1.2(i) above would not otherwise
be due to him.



--------------------------------------------------------------------------------

1.3. Notwithstanding paragraph 2(B)(5) of the Agreement, to minimize the
potentially adverse tax consequences to Employee, the Company agrees to permit
Employee (and, to the extent covered immediately prior to Employee’s date of
resignation, his spouse and eligible dependents) to receive continued coverage
under the Company’s group health plan (including dental), as in effect from time
to time, provided that Employee pays the full COBRA cost of premiums on a
monthly basis. The Company will reimburse Employee on a monthly basis for the
full amount Employee paid for continued coverage the prior month, subject to
applicable withholding. This arrangement will remain in effect until the
earliest of (i) the third anniversary of the date of resignation, (ii) the date
that is 30 days following the date that Employee fails to pay the monthly
premium cost, after 30 days’ notice from the Company of such failure to pay,
(iii) the date Employee is (or, as applicable, his spouse or eligible dependents
are) eligible for Medicare or for coverage under another employer’s group health
plan (or in the case of his eligible dependents, cessation of their status as
eligible dependents under the terms of the Company’s group health plan).

1.4. Regardless of whether Employee executes or revokes this Release, the
Company will pay Employee for the four weeks of accrued but unused vacation in
the gross amount of $61,538.46 and accrued but unpaid base salary for the two
weeks ending August 8, 2014 in the gross of amount of $30,769.23, which amounts
shall be paid to Employee as soon as administratively feasible following the
termination date.

2. Employee’s Release.

2.1. Employee hereby fully and forever releases and discharges the Company, its
parent and subsidiary corporations and each of their predecessors, successors,
assigns, stockholders, affiliates, officers, directors, trustees, employees,
agents and attorneys, past and present (the Company and each such person or
entity is referred to as a “Released Person”) from any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action,
obligations, controversies, debts, costs, expenses, damages, judgments, orders
and liabilities, of whatever kind or nature, direct or indirect, in law, equity
or otherwise, whether known or unknown, arising through the date of this Release
out of Employee’s employment by the Company or the termination thereof,
including, but not limited to, any claims for relief or causes of action under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., or any other
federal, state or local statute, ordinance or regulation regarding
discrimination in employment and any claims, demands or actions based upon
alleged wrongful or retaliatory discharge or breach of contract under any state
or federal law.

2.2. Employee expressly represents that he has not filed a lawsuit or initiated
any other administrative proceeding against a Released Person and that he has
not assigned any claim against a Released Person. Employee further promises not
to initiate a lawsuit or to bring any other claim against the other arising out
of or in any way related to Employee’s employment by the Company or the
termination of that employment. This Release will not prevent Employee from
filing a charge with the Equal Employment Opportunity Commission (or similar
state agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state agency); provided, however,
that any claims by Employee for personal relief in connection with such a charge
or investigation (such as reinstatement or monetary damages) would be barred.

 

-2-



--------------------------------------------------------------------------------

2.3. The foregoing will not be deemed to release the Company from (a) claims
solely to enforce paragraph 2(B) or paragraph 4 of the Agreement, (b) claims for
benefits (not including severance benefits) under the Company’s employee welfare
benefit plans and employee pension benefit plans, subject to the terms and
conditions of those plans, or (c) claims for indemnification under the Company’s
By-Laws or insurance policies.

3. Company Release.

3.1. The Company hereby fully and forever releases and discharges the Employee
and his executors, administrators and heirs from any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action,
obligations, controversies, debts, costs, expenses, damages, judgments, orders
and liabilities, of whatever kind or nature, direct or indirect, in law, equity
or otherwise, whether known or unknown, arising through the date of this Release
out of Employee’s service to the Company or the termination thereof.

3.2. The Company expressly represents that it has not filed a lawsuit or
initiated any other administrative proceeding against Employee and that it has
not assigned any claim against Employee. The Company further promises not to
initiate a lawsuit or to bring any other claim against Employee arising out of
or in any way related to Employee’s service to the Company or the termination
thereof.

3.3. The foregoing will not be deemed to release Employee from claims (a) to
enforce paragraph 7 or paragraph 9 of the Agreement, (b) claims arising from
acts or omissions by Employee that would constitute a crime, or (c) claims that
are not known to any member of the Company’s Board of Directors (provided that a
claim will be deemed known if the basis for each material element of the claim
could have been ascertained by the Company’s Board of Directors prior to the
date hereof upon reasonable inquiry).

4. Restrictive Covenants. Employee acknowledges that restrictive covenants
contained in paragraph 7 and paragraph 9 of the Agreement will survive the
termination of his employment. Employee affirms that those restrictive covenants
are reasonable and necessary to protect the legitimate interests of the Company,
that he received adequate consideration in exchange for agreeing to those
restrictions and that he will abide by those restrictions.

5. Non-Disparagement. Employee will not disparage any Released Person or
otherwise take any action which could reasonably be expected to adversely affect
the personal or professional reputation of any Released Person. Similarly, the
Company (meaning, solely for this purpose, the executive officers and directors
of the Company and other persons authorized to make official communications on
behalf of the Company) will not disparage Employee or otherwise take any action
which could reasonably be expected to adversely affect the personal or
professional reputation of Employee. Notwithstanding the foregoing, in no event
will any legally required disclosure or action be deemed to violate this
paragraph, regardless of the content of such disclosure or the nature of such
action.

6. Permitted Disclosures. Employee and the Company agree that nothing in this
Agreement prevents or prohibits Employee from (i) making any disclosure of
relevant and necessary information or documents in connection with any charge,
action, investigation, or

 

-3-



--------------------------------------------------------------------------------

proceeding relating to this Agreement, or as required by law or legal process;
(ii) participating, cooperating, or testifying in any charge, action,
investigation, or proceeding with, or providing information to, any
self-regulatory organization, governmental agency or legislative body, and/or
pursuant to the Sarbanes-Oxley Act, or (iii) filing, testifying, participating
in or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state or municipal law relating to fraud, or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.
To the extent permitted by law, upon receipt of any subpoena, court order or
other legal process compelling the disclosure of any such information or
documents, Employee agrees to give prompt written notice to the Company so as to
permit the Company to protect its interests in confidentiality to the fullest
extent possible.

7. Cooperation. Employee further agrees that, subject to reimbursement of his
reasonable expenses, he will cooperate fully with the Company and its counsel
with respect to any matter (including litigation, investigations, or
governmental proceedings) in which Employee was in any way involved during his
employment with the Company. Employee will render such cooperation in a timely
manner on reasonable notice from the Company, provided that the Company will
attempt to limit the need for Employee’s cooperation under this paragraph so as
not to unduly interfere with his other personal and professional commitments.

8. Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and sent by certified or registered mail,
return receipt requested, addressed as follows:

If to Employee:

Edward M. Krell

16 Manor House Court

Cherry Hill, NJ 08003

If to Company:

Destination Maternity Corporation

456 North Fifth Street

Philadelphia, PA 19123

Attn: General Counsel

or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.

9. Rescission Right. Employee expressly acknowledges and recites that (a) he has
read and understands the terms of this Release in its entirety, (b) he has
entered into this Release knowingly and voluntarily, without any duress or
coercion; (c) he has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Release before signing it; (d) he
was provided 21 calendar days after receipt of the Release to consider its terms
before signing it; and (e) he is provided 7 calendar days from the date of
signing to terminate and revoke this Release, in which case this Release shall
be unenforceable, null and void. Employee may revoke this Release during those 7
days by providing written notice of revocation to the Company at the address
specified in paragraph 7 herein.

 

-4-



--------------------------------------------------------------------------------

10. Challenge. If Employee violates or challenges the enforceability of this
Release, no further payments, rights or benefits under paragraph 2(B) or
paragraph 4 of the Agreement will be due to Employee.

11. Miscellaneous.

11.1. No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to Employee. There have been no
such violations, and the Company specifically denies any such violations.

11.2. Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

11.3. Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

11.4. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of Delaware, without regard to the
application of the principles of conflicts of laws.

11.5. Counterparts and Facsimiles. This Release may be executed, including
execution by facsimile signature, in multiple counterparts, each of which shall
be deemed an original, and all of which together shall be deemed to be one and
the same instrument.

[Signature page follows.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and Employee has executed this Release, in each case on
the date indicated below, respectively.

 

    DESTINATION MATERNITY CORPORATION     By:  

/s/ Ronald J. Masciantonio

    Name & Title:  

Executive Vice President and Chief

Administrative Officer

    Date:   August 10, 2014     EDWARD M. KRELL    

/s/ Edward M. Krell

    Date: August 10, 2014

 

-6-